Pee Cuexam. '
The ground of this application is that counsel was unable to procure a return to this writ from the judge of the District Court, although many months elapsed. We are unable to see but that if he had followed the practice usual in such cases, a return could readily have been procured. If necessary, counsel owed it to his client, whatever the consequences, to go to the extent of applying to this court to rule the judge to make return. But apart from this, we are satisfied that proper diligence would have secured a return long before this. The duty of prosecutor in this regard is laid down in the old cases of Anonymous, 1 Penn. 234; Voorheis v. Kerns, 2 Id. 703; Smith v. Somers, 1 Harr. 456, and from the facts stated to us by counsel of prosecutor in the case at bar it is evident that this duty was not performed.
The rule will be discharged.